Case 4:19-cv-00358-ALM Document 169 Filed 10/14/20 Page 1 of 4 PageID #: 3833




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 GIBSON BRANDS, INC.,                           §
                                                §
 v.                                             §   Civil Action No. 4:19-CV-358
                                                §   Judge Mazzant
 ARMADILLO DISTRIBUTION                         §
 ENTERPRISES, INC.; CONCORDIA                   §
 INVESTMENT PARTNERS, LLC                       §
                                                §
 DOES 1 through 10                              §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Gibson Brands, Inc.’s Motion for Leave to Conduct

Limited Discovery (Dkt. #151). Having considered the Motion and relevant briefing, the Court

finds that it should be denied.

                                        BACKGROUND

       On May 14, 2019, Gibson Brands, Inc. (“Gibson”) sued Armadillo Distribution

Enterprises, Inc. (“Armadillo”) and alleged that Armadillo copied Gibson’s guitar shapes and

trademarks (Dkt. #1). In response, Armadillo counterclaimed that Gibson’s asserted guitar shapes

are generic (Dkt. #12). Consequently, a relevant issue is whether Gibson’s guitar shapes are used

by third parties and are commonplace.

       During discovery, Gibson produced a license agreement between it and one such third

party, Echopark, to Armadillo’s counsel, Finnegan, Henderson, Farabow, Garrett & Dunner, LLP

(“Finnegan”) (Dkt. #151 at p. 1). The agreement was marked as Highly Confidential Attorneys’

Eyes Only (“AEO”) (Dkt. #151 at pp. 1-2). On August 7, 2020, Finnegan deposed Gibson’s Chief

Market Officer, Cesar Gueikian, and questioned him on the Echopark License Agreement (Dkt.

#151 at p. 2). On August 10, Finnegan subpoenaed Echopark to provide its communications with
Case 4:19-cv-00358-ALM Document 169 Filed 10/14/20 Page 2 of 4 PageID #: 3834




Gibson and included a copy of the previously produced Echopark License Agreement (Dkt. #151

at p. 2).

        On August 31, a YouTube channel known as The Guitologist leaked the Echopark License

Agreement (Dkt. #151 at p. 2). In that video, The Guitologist claims that “the lawyers from Dean

have begun deposing witnesses, in the case of Gibson versus Dean, and apparently some of the

people they are calling are some of these signatories to Gibson’s licensing agreement . . .” (Dkt.

#151 at p. 2).

        In the following weeks, Gibson made various demands of Finnegan to prove that Finnegan

was not the leak. In the first week of September, Finnegan confirmed in writing three separate

times that it was not the leak, Armadillo never had access to the AEO document, and neither knew

the leaker’s identity (Dkt. #151 at pp. 3-4). On September 11, Finnegan provided a declaration by

Armadillo’s CEO attesting that Armadillo had never seen the Agreement, did not leak it, and did

not know who leaked it (Dkt. #151 at p. 4).

        This was not satisfactory for Gibson. On September 14, Gibson moved for leave to

subpoena documents and depose Echopark, Brad Linzy d/b/a The Guitologist, and Armadillo’s

CEO (Dkt. 151). On September 28, Armadillo responded and requested attorneys’ fees for

responding to Gibson’s motion (Dkt. #156). On October 5, Gibson replied (Dkt. #159).

                                      LEGAL STANDARD

        Under Federal Rule of Civil Procedure 16(b)(4), schedules “may be modified only for good

cause and with the judge’s consent.” The Court considers whether good cause exists by weighing:

(1) the explanation for the failure to complete discovery within the deadline; (2) the importance of

the extension; (3) potential prejudice in allowing the modification; and (4) the availability of a




                                                 2
Case 4:19-cv-00358-ALM Document 169 Filed 10/14/20 Page 3 of 4 PageID #: 3835




continuance to cure such prejudice. StoneCoat of Texas, LLC v. ProCal Stone Design, LLC, 2019

WL 9901442, at *7 (E.D. Tex. Sept. 9, 2019).

                                           ANALYSIS

       There is not good cause to justify additional discovery into the leak of the AEO Echopark

License Agreement.

       First, Gibson is seeking additional discovery because it does not like the answers it has

already received. On three separate occasions, Finnegan confirmed in writing that neither it nor

its client are the leak (Dkt. #151 at pp. 3-4). Armadillo’s CEO further attested his complete

ignorance in a thorough declaration (Dkt. #151 at p. 4). Still, Gibson wishes to depose Armadillo’s

CEO and ask questions that overlap his declaration (Dkt. #151). But Gibson already has Finnegan

and Armadillo’s answers on their involvement—none. It seems that Gibson hopes to get different

answers the fourth time it asks. But further discovery would only retread tired ground.

       Second, the requested discovery is not important because it is outside this case’s scope.

Echopark and the Guitologist are not parties. Whether Echopark violated the confidentiality

provision of the Agreement has no bearing on this case’s claims. Gibson argues the discovery is

“likely to lead to evidence that Armadillo interfered with Gibson’s economic advantage” (Dkt.

#152 at p. 6), but Armadillo has already sworn that it has not. Even if there were a claim for

tortious interference stemming from the leak, that claim is factually distinct from this case’s claim

for interference and not part of the same transaction.

       Third, the requested discovery would place an unfair burden on Armadillo. Gibson asserts

there would be “no prejudice towards Armadillo” by allowing it to depose Armadillo’s CEO (Dkt.

#152 at p. 6). But deposing a party’s CEO necessarily prejudices the other party because it forces




                                                 3
    Case 4:19-cv-00358-ALM Document 169 Filed 10/14/20 Page 4 of 4 PageID #: 3836




    the executive to divert his or her attention away from corporate management. Forcing Armadillo

    to bear these costs for far-reaching discovery is unfair.

           Fourth, the prejudice will not be cured by a continuance because Armadillo’s harm is

    financial. If Gibson were to depose third parties and subpoena documents, Armadillo would

    expend additional resources on issues beyond the litigation’s scope (Dkt. #156 at p. 13). For these

.   reasons, there is no good cause and leave is denied.

                                              CONCLUSION

           It is therefore ORDERED that Gibson Brands, Inc.’s Motion for Leave to Conduct Limited

    Discovery (Dkt. #151) is hereby DENIED.
           SIGNED this 14th day of October, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      4
